Citation Nr: 0844145	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  08-19 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include arthritis of the left knee as 
secondary to the left knee disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for residuals of cold 
weather injuries to the hands.

4.  Entitlement to service connection for residuals of cold 
weather injuries to the feet.  

5.  Entitlement to special monthly pension based on the need 
for aid and attendance or housebound benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to March 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 Rating Decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that the August 2007 Rating Decision treated 
the issue of entitlement to service connection for arthritis 
as a separate issue from entitlement to service connection 
for a left knee condition.  The June 2008 Statement of the 
Case (SOC) recharacterized the issue as entitlement to 
service connection for arthritis as secondary to the left 
knee condition.  Because the veteran has only claimed 
entitlement to service connection for arthritis of the left 
knee that he believes developed secondary to an in-service 
left knee injury, the Board has consolidated the two left 
knee issues into a single claim but will still address 
entitlement to service connection on both direct and 
secondary bases.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for PTSD, 
residuals of cold weather injuries to the hands, and 
residuals of cold weather injuries to the feet, as well as 
entitlement to special monthly pension based on the need for 
aid and attendance or housebound benefits, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran did not exhibit a chronic left knee disability in 
service or within one year after discharge from service, and 
a left knee disability is not otherwise shown to be 
associated with his active duty.


CONCLUSION OF LAW

The veteran's left knee disability is not due to disease or 
injury that was incurred in or aggravated by service; nor may 
arthritis be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the appellant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the appellant's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that these notice requirements have been 
satisfied by a letter issued in April 2007.  In this letter, 
which was issued prior to the initial adjudication of this 
claim in August 2007, the veteran was advised of the evidence 
needed to substantiate his service connection claim.  He was 
also advised of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what 
evidence should be provided by VA.  The veteran was also 
informed of how to establish service connection on a 
secondary basis.  This letter further advised the veteran as 
to the type of evidence needed to substantiate both the 
disability rating and effective date elements of his claim, 
pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that the veteran has not identified or 
requested that VA obtain any evidence that is relevant to the 
issue on appeal.  

VA has obtained the veteran's service medical records and 
personnel records.  The National Personnel Records Center 
(NPRC) has indicated that not all of the veteran's service 
medical records are available, as some may have been 
destroyed in a fire in 1973.  VA has a heightened duty to 
assist in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The Board also recognizes its heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt in such cases.  See id.; Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Further, there is no adverse presumption of service 
connection as a result of the loss of these records.  Cromer 
v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There is, 
however, an expanded duty to assist the veteran in obtaining 
evidence from alternate or collateral sources.  Id.

Board concludes, however, that the heightened duty to assist 
has been met with respect to this claim.  The veteran has 
submitted signed statements, most recently in September 2008, 
indicating that he has no further information to submit and 
requesting that his claim be sent to the Board.  While the 
veteran was not given a VA joints examination, his left knee 
was examined during the July 2007 special monthly pension 
examination, and no indication of a current left knee 
disability is of record.  In short, the Board finds that VA 
has satisfied its duty to assist by providing a VA 
examination that addressed the issue that is currently before 
the Board.  38 U.S.C.A. §§ 5103 and 5103A.  

II.  Left Knee Disability

The veteran is seeking service connection for a left knee 
disability, to include arthritis of the left knee secondary 
to a left knee disability.  The veteran essentially contends 
that he incurred a left knee disability as a result of an in-
service shrapnel wound.

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 
 
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following discharge.  38 U.S.C.A. § 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309. 
 
A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2008).  The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service- connected disability caused by a service- 
connected disability and not due to the natural progress of 
the nonservice-connected disease.  Allen v. Brown, 7 Vet. 
App. 439 (1995). 
 
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, supra, for secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by service-connected 
disability.  The amendment essentially codifies Allen with 
language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  However, given the possibility that these 
changes could potentially be interpreted as substantive, and 
because the veteran's claim was pending before the regulatory 
change was made, the Board will apply the version of 38 
C.F.R. § 3.310 that was in effect before the change, which 
arguably favors the claimant. 

In the case at hand, the veteran's service medical records 
contain a May 1943 induction examination report noting that 
the veteran's musculoskeletal system was normal.  His March 
1946 separation examination report also reflects that he had 
no musculoskeletal defects.  The veteran's service medical 
records do not reflect that the veteran ever complained of or 
was treated for a left knee disability during service.  There 
is no medical evidence of record indicating that the veteran 
developed arthritis in his left knee within one year of 
separation from service.  

Nor is there a post-service medical evidence of a left knee 
disability.  The July 2008 VA examination report finds that 
examination of the veteran's knees revealed no gross clinical 
instability, heat, swelling, redness, or ligamentous laxity.  
The veteran had full flexion and extension, and McMurray's 
and drawer signs were negative.  No left knee disability was 
diagnosed.  

After a thorough review of the evidence, the Board finds that 
preponderance of the evidence is against granting service 
connection for a left knee disability.  In this regard, the 
Board notes that the evidence neither establishes the 
incurrence of a left knee injury in service nor reflects the 
presence of a current left knee disability.

The only evidence of a left knee disability in service is the 
veteran's own statement that shrapnel entered his left knee 
during service.  While the veteran, as a layperson, is 
competent to describe having been injured during service, he 
does not possess the necessary education, training, and 
expertise to diagnose a current disability or state that such 
disability is related to an in-service injury.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board has given heightened consideration to the veteran's 
testimony in light of the possibility that relevant service 
medical records may have been destroyed by fire.  As noted 
above, however, the legal standard for proving the veteran's 
claim is not lowered.  While the veteran has testified to an 
in-service left knee injury, his separation examination 
report affirmatively indicates no musculoskeletal disability 
and notes no scars or other markings to suggest a shrapnel 
wound.  The Board is therefore unable to find that the 
veteran suffered a chronic left knee injury in service.

Furthermore, even if an in-service disability were conceded, 
there is no medical evidence of a current left knee 
disability.  As discussed above, the findings of the July 
2008 VA examination were normal, and the medical evidence of 
record does not otherwise establish that the veteran suffers 
from a current left knee disability.  

Pertinent law and regulations specifically limit entitlement 
to service connection to disability resulting from disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The Court has stated 
that 'Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability,' and held that '[i]n the 
absence of proof of a present disability[,] there can be no 
valid claim.'  Brammer, supra.; Rabideau, supra..  In the 
absence of a current disability, service connection cannot be 
established.  

Finally, where, as here, service connection for the primary 
disability has been denied, the appellant cannot establish 
entitlement to service connection for a secondary condition.  
See 38 C.F.R. § 3.310(a).  Therefore, the Board's express 
denial of the veteran's claim of entitlement to service 
connection for a left knee disability means that service 
connection for arthritis of the left knee cannot be granted 
on a secondary basis.  

In short, without a current left knee disability and without 
competent medical evidence of a chronic left knee disability 
in service, the claim of entitlement to service connection 
for a left knee disability, to include entitlement to service 
connection for left knee arthritis as secondary to a left 
knee disability, must be denied.  The Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for a left knee disability, 
to include arthritis of the left knee as secondary to a left 
knee disability, is denied.



REMAND

The veteran has also claimed entitlement to service 
connection for PTSD and for residuals of cold weather 
injuries to the hands and feet.  The veteran essentially 
claims that he developed PTSD as a result of being exposed to 
combat during service.  He has claimed that he suffered cold 
weather injuries to his hands and feet as a result of his 
service in Central Europe during the Battle of the Bulge.  

With respect to the PTSD claim, the Board notes that the 
Separation Qualification Record contained in the veteran's 
claims file expressly notes that the veteran '[d]rove on all 
types of roads, during the day and night, under all weather 
conditions, close to the front lines.'  In July 1946, the 
veteran applied for service connection for a nervous 
condition.  He noted that he was unable to rest or sleep in 
November and December 1944 near Cherbourg during the Battle 
of the Bulge.  A Caution Card contained in the veteran's 
personnel file notes that the veteran was treated for 
nervousness in November and December 1944.  

The veteran has submitted personal statements from his sister 
and daughter describing psychiatric symptoms that the 
veteran's sister has stated have been present since his 
return from service.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

The Board finds that the evidence of record warrants a remand 
so that a VA examination may be scheduled.

With respect to the cold weather injury claims, the Board 
notes that the claims file does not reflect that an attempt 
has been made to verify the veteran's exposure to cold 
weather during service.  The veteran's separation record 
reflects that he served in a battle or campaign in Central 
Europe.  Considering that the July 2008 VA examination report 
reflects neurologic abnormalities, at least in the lower 
extremities, the Board finds that a remand for further 
development is necessary.  

Finally, the veteran is also seeking entitlement to special 
monthly pension based on the need for aid and attendance or 
housebound status.  In relevant part, the Board notes that an 
individual may qualify for increased disability pension 
benefits based on being housebound if he has a single 
permanent disability evaluated as 100 percent disabling and 
another disability, or disabilities, evaluated as 60 percent 
or more disabling.  38 C.F.R. § 3.351(d).  

The Board notes that the July 2008 VA examination report only 
diagnoses the veteran to be status post primary resection of 
colonic carcinoma, without evidence of recurrence to date.  
However, the VA examination report indicates there were 
neurologic abnormalities in the veteran's lower extremities, 
and the veteran has further claimed that he has a psychiatric 
disability.  Regardless of whether these conditions may be 
connected to service, they must be taken into account when 
determining whether the veteran is entitled to non-service-
connected pension.  The July 2008 VA examination report does 
not adequately identify all of the veteran's current 
disabilities.  Therefore, the Board finds that a remand is 
necessary so that the veteran may be given a comprehensive 
examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC should determine whether there 
is credible supporting evidence to verify 
that the veteran was exposed to combat 
during service.  If so, the AMC must 
arrange for a VA psychiatric examination.  
All indicated studies, tests and 
evaluations deemed necessary should be 
performed.  The examiner should report a 
multi-axial diagnosis, identifying all 
current psychiatric disorders.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or definitively ruled out.  
If PTSD is diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain why 
the diagnosis was not made.  As to any 
other psychiatric disorder(s) identified, 
the examiner should offer an opinion as to 
whether it is at least as likely as not 
related to the veteran's military service.  
The rationale for all opinions expressed 
should be explained.  The claims file, 
including a copy of this remand must be 
made available to the psychiatrist for 
proper review of the medical history.

2.  The AMC should take all appropriate 
steps to verify the veteran's claim of 
cold weather exposure during service.  
Specifically, the AMC should ask that the 
service department verify, based on the 
records of the veteran's military unit, 
that the veteran was actually present in 
Central Europe during a time period in 
which he could have suffered from 
frostbite or other cold weather injuries.

3.  If exposure to cold is verified, the 
veteran should be scheduled for 
examination by an appropriate specialist 
to determine the nature and etiology of 
the veteran's claimed residuals of cold 
injuries to his hands and feet.  The 
examiner should conduct a thorough 
examination of the veteran's hands and 
feet and diagnose any pathology found.  As 
to any disability that is identified, the 
examiner should offer an opinion as to 
whether the disability is at least as 
likely as not (50 percent or greater 
probability) related to a disease or 
injury in service, to include exposure to 
cold weather.  A complete rationale should 
be provided for any opinions given.  

4.  The veteran should be afforded an 
appropriate VA general examination to 
determine any need for aid and attendance 
benefits or whether the veteran is 
housebound.  The examiner should report on 
the extent and severity of any conditions 
found, both individually and in 
combination.  The claims folder is to be 
made available to the examiner prior to 
examination for use in the study of the 
case, and the report should contain a 
remark indicating whether the folder has 
been reviewed.  The examiner should 
provide a rationale for any opinion 
expressed.

5.  The AMC should then readjudicate the 
claim on appeal.  If any issue on appeal 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


